FROM BELKNAP CIRCUIT COURT.
It appears, from the statement of facts in this case that Ebenezer Chase, between the years 1840 and 1846, resided in Sanbornton, and during that time was the owner of sufficient property, and paid taxes thereon, to gain a settlement. The case does not show that Ebenezer Chase had gained a settlement in Sanbornton prior to 1840, so that, under the present law, settlements might be derived from his settlement.
John Chase, for whose support this action was brought, would, therefore, by derivation, have the settlement of his father, Ebenezer Chase, in Sanbornton, unless that effect is prevented by something *Page 338 
which appears in the case. Being unemancipated, he could acquire no settlement in his own right.
It appears from the case that from 1846 to the time when this cause of action accrued, Ebenezer Chase was receiving aid from the town of Sanbornton for the support of John Chase. If the testimony of the selectmen is admissible, it would have some tendency to show that the authorities of Sanbornton did not intend to furnish the relief in such way as to make Ebenezer Chase a pauper. If the law were so that a town might, with the knowledge of the individual, furnish aid to him in such way as not to make him a pauper, still I think that would be a fact to be found by the referee, and not an inference of law to be drawn by the court. The referee has not found that fact, but has found that neither John Chase nor his father had gained any settlement in Gilmanton. The selectmen of Sanbornton had no legal authority to furnish relief to Ebenezer Chase, unless he stood in need of such relief as a poor person; and they could not, by calling it a gift, alter the legal effect of the transaction.
The head notes of the case of Croydon v. The County of Sullivan,47 N.H. 179, are as follows: "A person cannot gain a settlement in one town by residence and payment of taxes, or by derivation, while he is supported as a pauper by another town."
"Nor can the father or mother of an unemancipated child acquire a settlement by residence and payment of taxes while the son is a member of their family, and is supported as a pauper at their request, by another town."
"Whether the wife can acquire a settlement in her own right, during marriage, distinct from her husband, quaere."
I am unable to distinguish this case from the case at bar, and therefore, on its authority and that of the cases cited in it, I hold there must be judgment on the report.